Exhibit 10.1

 

TERRA INDUSTRIES INC.

 

4.25% Series A Cumulative Convertible Perpetual Preferred Shares

 

PURCHASE AGREEMENT

 

October 7, 2004

 

Citigroup Global Markets Inc.,

As Representative of the Initial Purchasers

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Terra Industries Inc., a corporation organized under the laws of Maryland (the
“Company”), proposes to issue and sell to the several parties named in Schedule
1 hereto (the “Initial Purchasers”), for whom you (the “Representative”) are
acting as representative, 100,000 shares (the “Firm Securities”) of its 4.25%
Series A Cumulative Convertible Perpetual Preferred Shares (the “Preferred
Shares”). The Company also proposes to grant to the Initial Purchasers an option
to purchase up to 20,000 additional shares of such Preferred Shares (the “Option
Securities” and, together with the Firm Securities, the “Securities”). The
Securities are convertible into Common Shares, without par value (the “Common
Shares”), of the Company at the conversion price set forth herein. The
Securities may also be exchanged at the option of the Company into the 4.25%
Convertible Subordinated Debentures (the “Debentures”) on the terms and subject
to the conditions set forth herein. The Debentures are convertible into Common
Shares at the conversion price set forth herein. The Securities have the terms
and provisions which are summarized on Exhibit 1 hereto. The Securities, the
Debentures and the Common Shares issuable upon conversion of the Securities or
the Debentures, will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”), to be dated as of the Closing Date, between
the Company and the Initial Purchasers, pursuant to which the Company will agree
to register the resale of the Securities, the Debentures and Common Shares
issuable upon conversion of the Securities or the Debentures under the Act
subject to the terms and conditions therein specified. The use of the neuter in
this Agreement shall include the feminine and masculine wherever appropriate.
Certain terms used herein are defined in Section 17 hereof.

 

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities, Debentures or the Common Shares issuable upon
conversion of the Securities or the Debentures under the Act in reliance upon
exemptions from the registration requirements of the Act.

 

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated October 7, 2004 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated October 7, 2004 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto



--------------------------------------------------------------------------------

and any information incorporated by reference therein, the “Final Memorandum”).
Each of the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company, the Securities, the Debentures or the Common
Shares issuable upon conversion of either. The Company hereby confirms that it
has authorized the use of the Preliminary Memorandum and the Final Memorandum,
and any amendment or supplement thereto, in connection with the offer and sale
of the Securities by the Initial Purchasers. Unless stated to the contrary, any
references herein to the terms “amend”, “amendment” or “supplement” with respect
to the Final Memorandum shall be deemed to refer to and include any information
filed under the Exchange Act subsequent to the Execution Time that is
incorporated by reference therein.

 

1. Representations and Warranties. The Company represents and warrants to each
Initial Purchaser as set forth below in this Section 1.

 

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time, on the Closing Date and on any
settlement date, the Final Memorandum did not and will not (and any amendment or
supplement thereto, at the date thereof, at the Closing Date and on any
settlement date, will not) contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty as to the
information contained in or omitted from the Preliminary Memorandum or the Final
Memorandum, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through the Representative specifically for inclusion
therein.

 

(b) None of the Company, its Affiliates, or any person acting on its or their
behalf has, directly or indirectly, made offers or sales of any security, or
solicited offers to buy, any security under circumstances that would require the
registration of the Securities, the Debentures or the Common Shares issuable
upon conversion of the Securities or the Debentures under the Act.

 

(c) None of the Company, its Affiliates, or any person acting on its or their
behalf has: (i) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities or (ii) engaged in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities, the Debentures or
the Common Shares issuable upon conversion of the Securities or the Debentures;
and each of the Company, its Affiliates and each person acting on its or their
behalf has complied with the offering restrictions requirement of Regulation S.

 

(d) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

 

2



--------------------------------------------------------------------------------

(e) The Company has been advised by the NASD’s PORTAL Market that the Securities
have been designated PORTAL-eligible securities in accordance with the rules and
regulations of the NASD.

 

(f) No registration of the Securities under the Act is required for the offer
and sale of the Securities to or by the Initial Purchasers in the manner
contemplated herein and in the Final Memorandum.

 

(g) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Memorandum will not be, an “investment company” as defined in the Investment
Company Act, without taking account of any exemption arising out of the number
of holders of the Company’s securities.

 

(h) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.

 

(i) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).

 

(j) The Company has not taken, directly or indirectly, any action designed to or
that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(k) Each of the Company and its subsidiaries has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Final Memorandum, and is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each jurisdiction that requires such qualification except as would not
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business (a “Material Adverse Effect”),
except as set forth in or contemplated in the Final Memorandum (exclusive of any
amendment or supplement thereto).

 

(l) All the outstanding shares of capital stock of each subsidiary have been
duly authorized and validly issued and are fully paid and nonassessable, and,
except as otherwise set forth in the Final Memorandum, all outstanding shares of
capital stock of the subsidiaries are owned by the Company either directly or
through wholly owned subsidiaries free and clear of any security interest,
claim, lien or encumbrance.

 

(m) The Company’s authorized equity capitalization is as set forth in the Final
Memorandum; the capital stock of the Company conforms to the description thereof
contained in the Final Memorandum; the outstanding Common Shares have been duly
authorized and validly issued and are fully paid and nonassessable; the Common
Shares initially issuable upon conversion of the Securities or the Debentures
have been duly authorized and, when issued upon

 

3



--------------------------------------------------------------------------------

conversion of the Securities or the Debentures (as the case may be) against
payment of the conversion price, will be validly issued, fully paid and
nonassessable; a committee of the Board of Directors of the Company has adopted
resolutions reserving such Common Shares for issuance upon conversion of the
Securities or the Debentures, as the case may be; the holders of outstanding
shares of capital stock of the Company are not entitled to preemptive or other
rights to subscribe for the Securities or the Debentures or the Common Shares
issuable upon conversion of the Securities or the Debentures; and, except as set
forth in the Final Memorandum, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding. Anything herein to the contrary
notwithstanding, the foregoing representations in so far as they relate to the
Debentures and the Common Shares issuable upon conversion of the Debentures
shall be deemed effective only at such time as the Debentures are issued upon
conversion of the Securities.

 

(n) The statements in the Final Memorandum under the headings “Description of
Series A Preferred Shares”, “Description of the Convertible Subordinated
Debentures”, “Description of Capital Stock”, “Description of Registration Rights
Agreement”, Plan of Distribution, “Business-Environmental and Other Regulatory
Matters”, “Business-Legal Proceedings” and “Certain Federal Income Tax
Considerations” fairly summarize the matters therein described.

 

(o) This Agreement has been duly authorized, executed and delivered by the
Company; assuming due authorization, execution and delivery thereof by the
Trustee, when executed and delivered by the Company, the Indenture will
constitute a legal, valid, binding instrument enforceable against the Company in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity); the Securities have been duly authorized, and when issued
and delivered against payment of the consideration therefor, will be validly
issued and are fully paid and non-assessable and will be convertible into Common
Shares or exchangeable into Debentures, as the case may be, in accordance with
their terms; the Debentures, if and when executed and authenticated in
accordance with the provisions of the Indenture and delivered by the Company
upon exchange for the Securities, will have been duly executed and delivered by
the Company will constitute the legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity); and the Registration Rights
Agreement has been duly authorized by the Company and, when executed and
delivered by the Company, will constitute the legal, valid, binding and
enforceable instrument of the Company enforceable in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity),
provided that no representation is made with respect to Section 6 thereof.

 

(p) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, in the Indenture, or in the Registration Rights Agreement,
except such as may be required

 

4



--------------------------------------------------------------------------------

under the blue sky laws of any jurisdiction in which the Securities are offered
and sold and, in the case of the Registration Rights Agreement, such as will be
obtained under the Act and the Trust Indenture Act; provided, however, the
foregoing representations apply to the Indenture and the Debentures only upon
the execution and delivery thereof.

 

(q) None of the execution and delivery of the Indenture, this Agreement or the
Registration Rights Agreement, the issuance and sale of the Securities, the
issuance of the Debentures, or the issuance of the Common Shares upon conversion
of the Securities or the Debentures, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, (i) the charter or by-laws of
the Company or any of its subsidiaries; (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other material agreement, obligation, condition, covenant or instrument to which
the Company or any of its subsidiaries is a party or bound or to which its or
their property is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties; provided,
however, the foregoing representations apply to the Indenture and the Debentures
only upon the execution and delivery thereof.

 

(r) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Final Memorandum present fairly the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply in all material respects as to form with the applicable
accounting requirements of Regulation S-X and have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); the
selected financial data set forth under the caption “Selected Financial
Information” in the Final Memorandum fairly present, on the basis stated in the
Final Memorandum, the information included therein; the pro forma financial
statements included or incorporated by reference in the Final Memorandum include
assumptions that provide a reasonable basis for presenting the significant
effects directly attributable to the transactions and events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
the pro forma adjustments reflect the proper application of those adjustments to
the historical financial statement amounts in the pro forma financial statements
included or incorporated by reference in the Final Memorandum, the pro forma
financial statements included or incorporated by reference in the Final
Memorandum comply in all material respects as to form with the applicable
accounting requirements of Regulation S-X and the pro forma adjustments have
been properly applied to the historical amounts in the compilation of those
statements.

 

(s) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) would reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture, or the
Registration Rights Agreement, or the consummation of any of the transactions
contemplated hereby or (ii) would reasonably be expected to have a Material
Adverse Effect and except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto).

 

5



--------------------------------------------------------------------------------

(t) Each of the Company and its subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted.

 

(u) Neither the Company nor any of its subsidiaries is in violation or default
of (i) any provision of its charter or bylaws; (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject (except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in or contemplated in the Final Memorandum (exclusive of any amendment or
supplement thereto); or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company or any of its subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or such subsidiary or any
of its properties (except as would not reasonably be expected to have a Material
Adverse Effect and except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto), as applicable.

 

(v) Deloitte & Touche LLP (“Deloitte & Touche”), who have certified certain
financial statements of the Company and its consolidated subsidiaries and
delivered their report with respect to the audited consolidated financial
statements and schedules of the Company included or incorporated by reference in
the Final Memorandum, are independent public accountants with respect to the
Company within the meaning of the Act.

 

(w) KPMG LLP (“KPMG”), who have certified certain financial statements of
Mississippi Chemical Corporation and its consolidated subsidiaries (collectively
“MCC”) and delivered their report with respect to the audited consolidated
financial statements and schedules of MCC included or incorporated by reference
in the Final Memorandum to the Final Memorandum, are independent public
accountants with respect to MCC and the Company within the meaning of the Act.

 

(x) Ernst & Young LLP (“Ernst & Young” and together with KPMG, the “MCC
Accountants”) who have certified certain financial statements of Point Lisas
Nitrogen Limited and its consolidated subsidiaries and delivered their report
with respect to the audited consolidated financial statements and schedules of
Point Lisas Nitrogen Limited included or incorporated by reference in the Final
Memorandum, are independent public accountants with respect to Point Lisas
Nitrogen Limited and MCC within the meaning of the Act.

 

(y) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the
Securities, or the issuance of the Debentures or upon the issuance of Common
Shares upon the conversion of the Securities or the Debentures.

 

(z) The Company has filed all non-U.S., U.S. federal, state and local tax
returns that are required to be filed or has requested extensions thereof
(except in any case in

 

6



--------------------------------------------------------------------------------

which the failure so to file would not reasonably be expected to have a Material
Adverse Effect and except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto)) and has paid all
taxes required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not reasonably be expected to have a Material Adverse
Effect and except as set forth in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto).

 

(aa) No labor problem or dispute with the employees of the Company or its
subsidiaries exists or is threatened or imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would not
reasonably be expected to have a Material Adverse Effect, and except as set
forth in or contemplated in the Final Memorandum (exclusive of any amendment or
supplement thereto).

 

(bb) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or its subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect; the Company and its
subsidiaries are in compliance with the terms of such policies and instruments;
there are no claims by the Company or its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor its subsidiaries has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that in each case, would not reasonably be
expected to have a Material Adverse Effect and except as set forth in or
contemplated in the Final Memorandum (exclusive of any amendment or supplement
thereto).

 

(cc) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto).

 

(dd) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by the appropriate U.S. federal, state
or non-U.S. regulatory authorities necessary to conduct their respective
businesses (as except as would not reasonably be expected to have a Material
Adverse Effect and except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto), and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as set forth in or contemplated in the Final Memorandum (exclusive of any
amendment or supplement thereto).

 

7



--------------------------------------------------------------------------------

(ee) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(ff) Except where such non-compliance with Environmental Laws, failure to
receive or non-compliance with required permits, licenses or other approvals, or
liability would not, individually or in the aggregate, have a Material Adverse
Effect and, except as set forth in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto) the Company and its
subsidiaries are (i) in compliance with any and all applicable non-U.S., U.S.
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”); (ii) have received
and are in compliance with all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) have not received notice of any actual or potential liability under
any Environmental Law. Except as set forth in the Final Memorandum (exclusive of
any amendment or supplement thereto), neither the Company nor any of its
subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

 

(gg) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties); on the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Final Memorandum (exclusive of any amendment
or supplement thereto).

 

(hh) The minimum funding standard under Section 302 of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) which has been established or maintained
by the Company and its subsidiaries, and the trust forming part of each such
plan which is intended to be qualified under Section 401 of the Code is so
qualified; each of the Company and its subsidiaries has fulfilled its
obligations, if any, under Section 515 of ERISA; neither the Company nor its
subsidiaries maintains or is required to contribute to a “welfare plan” (as
defined in Section 3(1) of ERISA) which provides retiree or other
post-employment welfare benefits or insurance coverage (other

 

8



--------------------------------------------------------------------------------

than “continuation coverage” (as defined in Section 602 of ERISA)); each pension
plan and welfare plan established or maintained by the Company and its
subsidiaries is in compliance in all material respects with the currently
applicable provisions of ERISA; and neither the Company nor its subsidiaries has
incurred or could reasonably be expected to incur any withdrawal liability under
Section 4201 of ERISA, any liability under Section 4062, 4063, or 4064 of ERISA,
or any other liability under Title IV of ERISA.

 

(ii) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule l-02(w) of
Regulation S-X under the Act).

 

(jj) The Company has not taken any action or omitted to take any action (such as
issuing any press release relating to any Securities without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the Financial Services and Markets Act 2000 (the
“FSMA”). The Company has been informed by the Representative of the guidance
relating to stabilization provided by the Financial Services Authority, in
particular in Section MAR 2 Annex 2G of the Financial Services Handbook.

 

(kk) None of the Company, its subsidiaries or, to the knowledge of the Company,
any director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such Persons of Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 

(ll) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(mm) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign

 

9



--------------------------------------------------------------------------------

Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(nn) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

(oo) Prior to the Closing Date, the Company has furnished to the Representative
letters, each substantially in the form of Exhibit 3A, 3B or 3C hereto, as
applicable, duly executed by each officer and director of the Company, Anglo
American plc and the Perry Investors and addressed to the Representative.

 

(pp) The Company and, to the Company’s knowledge, MCC, have duly executed and
delivered the Stock Purchase Agreement (the “MCC Acquisition Agreement”) dated
as of August 6, 2004, by and among MCC, Misschem Acquisition Inc. and the
Company attached as Exhibit 99.2 to the Company’s Current Report on Form 8-K
filed with the Commission on August 9, 2004, and each of the other documents
contemplated thereby to have been executed by the date hereof (the “MCC
Acquisition Documents”); the Company and, to Company’s knowledge, MCC, have the
power and authority to perform their respective obligations thereunder; each of
the MCC Acquisition Documents and the transactions contemplated thereby have
been duly authorized by the Company and, to the Company’s knowledge, MCC; the
MCC Acquisition Documents constitute the legal, valid and binding obligations of
the Company and, to the Company’s knowledge, MCC, each enforceable against the
Company (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity), and,
to the Company’s knowledge, MCC, in accordance with its respective terms, and
each of the MCC Acquisition Documents conform in all material respects to any
description thereof contained in the Offering Memorandum.

 

(qq) The MCC Acquisition Agreement is in full force and effect; and there has
been no amendment, modification or waiver of any term thereof; neither the
Company nor, to the Company’s knowledge, MCC, is in default in its obligations
thereunder; and to the Company’s knowledge no event or condition has occurred
which would entitle a party to the MCC Acquisition Agreement to terminate the
MCC Acquisition Agreement upon notice or lapse of time, or both.

 

(rr) The financial statements of MCC (including the related notes and supporting
schedules) included in the Offering Memorandum present fairly, in all material
respects, the financial condition, results of operations and changes in
financial position of MCC on the basis stated therein at the respective dates or
for the respective periods to which they apply; such statements and related
schedules and notes have been prepared in accordance with

 

10



--------------------------------------------------------------------------------

GAAP consistently applied throughout the periods involved; the supporting
schedules, if any, included or incorporated by reference in the Offering
Memorandum present fairly, in accordance with GAAP, the information required to
be stated therein; the other financial and statistical information and data set
forth in the Offering Memorandum (and any amendment or supplement thereto) are
in all material respects, accurately presented and prepared on a basis
consistent with such financial statements (including the related notes and
supporting schedules) and the books and records of MCC; and the current assets
and liabilities and results of operations for MCC’s continuing operations are
presented fairly on the basis stated therein as of and for the year ended June
30, 2004.

 

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

 

2. Purchase and Sale. (a) Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company agrees to
sell to each Initial Purchaser, and each Initial Purchaser agrees, severally and
not jointly, to purchase from the Company, at a purchase price of $96,500,000,
plus accumulated dividends, if any, from October 15, 2004 to the Closing Date,
the number of Firm Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto.

 

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company hereby grants an option to the
several Initial Purchasers to purchase, severally and not jointly, the Option
Securities at the same purchase price per share as the Initial Purchasers shall
pay for the Firm Securities, plus accumulated dividends, if any, from October
15, 2004 to the settlement date for the Option Securities. The option may be
exercised in whole or in part at any time (but not more than once) on or before
the 30th day after the date of the Final Memorandum upon written or telegraphic
notice by the Representative to the Company setting forth the number of Option
Securities as to which the several Initial Purchasers are exercising the option
and the settlement date which shall be no sooner than three days after such
notice. Delivery of the Option Securities, and payment therefor, shall be made
as provided in Section 3 hereof. The number of Option Securities to be purchased
by each Initial Purchaser shall be the same percentage of the total number of
Option Securities to be purchased by the several Initial Purchasers as such
Initial Purchaser is purchasing of the Firm Securities, subject to such
adjustments as you in your absolute discretion shall make to eliminate any
fractional Securities.

 

3. Delivery and Payment. (a) Delivery of and payment for the Firm Securities and
the Option Securities (if the option provided for in Section 2(b) hereof shall
have been exercised on or before the third Business Day prior to the Closing
Date) shall be made at 10:00 A.M., New York City time, on October 15, 2004, or
at such time on such later date not more than three Business Days after the
foregoing date as the Representative shall designate, which date and time may be
postponed by agreement between the Representative and the Company or as provided
in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the “Closing Date”). Delivery of the Securities
shall be made to the Representative for the respective accounts of the several
Initial Purchasers against payment

 

11



--------------------------------------------------------------------------------

by the several Initial Purchasers through the Representative of the purchase
price thereof to or upon the order of the Company by wire transfer payable in
same-day funds to the account specified by the Company. Delivery of the
Securities shall be made through the facilities of The Depository Trust Company
unless the Representative shall otherwise instruct.

 

(b) If the option provided for in Section 2(b) hereof is exercised after the
third Business Day prior to the Closing Date, the Company will deliver the
Option Securities (at the expense of the Company) to the Representative on the
date specified by the Representative (which shall be within three Business Days
after exercise of said option) for the respective accounts of the several
Initial Purchasers, against payment by the several Initial Purchasers through
the Representative of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company. If settlement for the Option Securities occurs after the Closing
Date, the Company will deliver to the Representative on the settlement date for
the Option Securities, and the obligation of the Initial Purchasers to purchase
the Option Securities shall be conditioned upon receipt of, supplemental
opinions, certificates and letters confirming as of such date the opinions,
certificates and letters delivered on the Closing Date pursuant to Section 6
hereof.

 

4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges that
the Securities, the Debentures and the Common Shares issuable upon conversion of
Securities or the Debentures have not been and will not be registered under the
Act and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons, except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Act.

 

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:

 

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until one year
after the later of the commencement of the offering and the date of closing of
the offering except:

 

  (A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 

  (B) in accordance with Rule 903 of Regulation S;

 

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

 

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A;

 

12



--------------------------------------------------------------------------------

(iv) any information provided by the Initial Purchasers to publishers of
publicly available databases about the terms of the Securities shall include a
statement that the Securities have not been registered under the Act and are
subject to restrictions under Rule 144A under the Act and Regulation S;

 

(v) it will not engage in hedging transactions with regard to the Securities
prior to the expiration of the distribution compliance period as (defined in
Regulation S), unless in compliance with the Act;

 

(vi) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

 

(vii) it has not entered and will not enter into any contractual arrangement
with any distributor (within the meaning of Regulation S) with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Company;

 

(viii) it and they have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(ix) at or prior to the confirmation of sale of Securities (other than a sale of
Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have sent
to each distributor, dealer or person receiving a selling concession, fee or
other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until one year after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Additional restrictions on the offer and sale of the Securities
and the Common Shares issuable upon conversion thereof are described in the
offering memorandum for the Securities. Terms used in this paragraph have the
meanings given to them by Regulation S.”

 

(x) it acknowledges that additional restrictions on the offer and sale of the
Securities, the Debentures and the Common Shares issuable upon conversion of the
Securities or the Debentures are described in the Final Memorandum;

 

(xi) it has not offered or sold and, prior to the date six months after the date
of issuance of the Securities, will not offer or sell any Securities to persons
in the United Kingdom except to persons whose ordinary activities involve them
in

 

13



--------------------------------------------------------------------------------

acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995;

 

(xii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom;

 

(xiii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the FSMA) received
by it in connection with the issue or sale of any Securities, in circumstances
in which section 21(1) of the FSMA does not apply to the Company; and

 

(xiv) it is an “accredited investor” (as defined in Rule 501(a) of Regulation
D).

 

5. Agreements. The Company agrees with each Initial Purchaser that:

 

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Final Memorandum and any amendments and
supplements thereto as they may reasonably request at the time of the initial
printing thereof.

 

(b) The Company will not amend or supplement the Final Memorandum, other than by
filing documents under the Exchange Act that are incorporated by reference
therein, without prior consultation with the Representative; provided, however,
that, prior to the completion of the distribution of the Securities by the
Initial Purchasers (as determined by the Initial Purchasers), the Company will
not file any document under the Exchange Act that is incorporated by reference
in the Final Memorandum unless, prior to filing such documents, the Company has
furnished the Representative with a copy of such document. The Company will
promptly advise the Representative when any document filed under the Exchange
Act that is incorporated by reference in the Final Memorandum shall have been
filed with the Commission.

 

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Final Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it should be necessary to
amend or supplement the Final Memorandum to comply with applicable law, the
Company will promptly (i) notify the Representative of any such event; (ii)
subject to the requirements of paragraph (b) of this Section 5, prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Final Memorandum
to the several Initial Purchasers and counsel for the Initial Purchasers without
charge in such quantities as they may reasonably request.

 

14



--------------------------------------------------------------------------------

(d) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Company will promptly advise the Representative of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(e) The Company will not, and will not permit any of its Affiliates to, resell
any Securities or Common Shares issued upon conversion thereof that have been
acquired by any of them.

 

(f) None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that would require the
registration of the Securities, or the Debentures or Common Shares issuable upon
conversion of the Securities or the Debentures under the Act.

 

(g) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.

 

(h) So long as any of the Securities or the Debentures or the Common Shares
issuable upon the conversion of the Securities or the Debentures are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Company
will, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Act. This covenant is intended to be for the benefit of the
holders, and the prospective purchasers designated by such holders, from time to
time of such restricted securities.

 

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts with respect to the
Securities, and each of them will comply with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

 

(j) Any information provided by the Company to publishers of publicly available
databases about the terms of the Securities shall include a statement that the
Securities have not been registered under the Act and are subject to
restrictions under Rule 144A under the Act and Regulation S.

 

15



--------------------------------------------------------------------------------

(k) The Company will cooperate with the Representative and use its best efforts
to permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

 

(l) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of Common Shares issuable upon conversion of
the Securities or the Debentures as the case may be.

 

(m) The Company will not for a period of 90 days following the Execution Time,
without the prior written consent of Citigroup, directly or indirectly, offer,
sell, contract to sell, pledge, otherwise dispose of, enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Company or any Affiliate of the Company
or any person in privity with the Company or any Affiliate of the Company of,
file (or participate in the filing of) a registration statement with the
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Exchange Act in respect of, any shares of capital stock of the Company
or any securities convertible into, or exercisable or exchangeable for, shares
of capital stock of the Company (other than the Securities), or publicly
announce an intention to effect any such transaction; provided, however, that
the Company may (i) issue and file a registration statement in respect of Common
Shares and Series B Cumulative Redeemable Preferred Shares, to be issued as
consideration for the acquisition of MCC as contemplated by the MCC Acquisition
Agreement, (ii) file a registration statement in respect of Common Shares held
by any of Anglo American plc or the New Investors that are subject to the New
Investors’ Registration Rights Agreement, (iii) issue and sell Common Shares or
securities convertible into or exchangeable for Common Shares pursuant to any
employee stock option plan, stock ownership plan or dividend reinvestment plan
of the Company described in the Final Memorandum and in effect at the Execution
Time, and (iv) issue Common Shares issuable upon the conversion of securities or
the exercise of warrants outstanding at the Execution Time and described in the
Final Memorandum.

 

(n) The Company will not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(o) Between the date hereof and the Closing Date, the Company will not do or
authorize any act or thing that would result in an adjustment of the conversion
price.

 

(p) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture, the Registration Rights
Agreement, the issuance of the Securities, the issuance of the Debentures and
the issuance of the Common Shares upon conversion of the Securities or the
Debentures, the fees of the Trustee; (ii) the preparation, printing or
reproduction of the Preliminary Memorandum and the Final Memorandum and each
amendment or supplement to either of them; (iii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Preliminary Memorandum and the Final
Memorandum, and all

 

16



--------------------------------------------------------------------------------

amendments or supplements to either of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Securities;
(iv) the preparation, printing, authentication, issuance and delivery of
certificates for the Securities, the Debentures and the Common Shares issuable
upon conversion of the Securities or the Debentures; (v) any stamp or transfer
taxes in connection with the original issuance and sale of the Securities; (vi)
the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vii) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states and any other jurisdictions
specified pursuant to Section 5(d) (including filing fees and the reasonable
fees and expenses of counsel for the Initial Purchasers relating to such
registration and qualification (up to $5,000); (viii) admitting the Securities
for trading in the PORTAL Market; (ix) the transportation and other expenses
incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Securities; (x) the fees and
expenses of the Company’s accountants and the MCC accountants and the fees and
expenses of counsel (including local and special counsel) for the Company; and
(xi) all other costs and expenses incident to the performance by the Company of
its obligations hereunder.

 

(q) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representative and the Initial Purchasers (i) all reports
or other communications (financial or other) generally made available to
stockholders, and deliver such reports and communications to the Representative
and the Initial Purchasers as soon as they are available, unless such documents
are filed with the Commission or any securities exchange on which any class of
securities of the Company is listed and generally made available to the public
and (ii) subject to applicable law, such additional information concerning the
business and financial condition of the Company as the Representative and the
Initial Purchasers may from time to time reasonably request (such statements to
be on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to stockholders).

 

(r) The Company will comply with all applicable securities and other laws, rules
and regulations, including, without limitation, the Sarbanes Oxley Act, and use
its best efforts to cause the Company’s directors and officers, in their
capacities as such, to comply with such laws, rules and regulations, including,
without limitation, the provisions of the Sarbanes Oxley Act.

 

(s) The Company will not take any action or omit to take any action (such as
issuing any press release relating to any Securities without an appropriate
legend) which may result in the loss by any of the Initial Purchases of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the FSMA.

 

(t) The Company shall have caused the Common Shares initially issuable upon
conversion of the Securities or upon the conversion of the Debentures, as the
case may be, to be approved for listing, subject to issuance, on the New York
Stock Exchange.

 

(u) Prior to exercising its right to exchange the Securities into Debentures,
the Company will deliver a certificate substantially in the form attached hereto
as Exhibit 4 and shall cause legal counsel to deliver an opinion, subject to
customary assumptions and exceptions to the Trustee in the form attached as
Exhibit 5.

 

17



--------------------------------------------------------------------------------

(v) The Company shall amend its Amended and Restated Credit Agreement by
effecting an amendment to such agreement substantially in the form of Exhibit 6.

 

(w) The Company shall enter into an agreement to amend the terms of the MCC DIP
Credit Agreement contemplated by the Amendment Letter dated August 6, 2004
between the Company and the Existing Lender Parties as defined therein so that,
upon assignment of such debt agreement upon the acquisition of MCC by the
Company: (i) inter-company dividends shall be permitted; and (ii) the Company
shall be entitled to pay dividends on the Securities and to pay interest on the
Debentures to at least the same extent as it is permitted to do so under the
Amended and Restated Credit Agreement as amended by the amendment contemplated
in Section 5(v).

 

(x) The Company shall furnish to the Representative letters, each substantially
in the form of Exhibit 3A, 3B or 3C hereto, as applicable, duly executed by each
officer and director of the Company, Anglo American plc and the Perry Investors
and addressed to the Representative.

 

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Firm Securities and the Option
Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties of the Company contained herein at the Execution
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:

 

(a) The Company shall have requested and caused Kirkland & Ellis LLP counsel for
the Company and Ballard Spahr Andrews & Ingersoll, LLP, counsel to the Company,
to furnish to the Initial Purchasers their respective opinions, dated the
Closing Date and addressed to the Initial Purchasers, in substantially the forms
attached hereto as Exhibits 7A and 7B.

 

(b) The Initial Purchasers shall have received from Cravath, Swaine & Moore LLP
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Initial Purchaser, with respect to the issuance and
sale of the Securities, the Registration Rights Agreement, and other related
matters as the Representative may reasonably require, and the Company shall have
furnished to such counsel such documents they request for the purpose of
enabling them to pass upon such matters.

 

(c) The Company shall have furnished to the Initial Purchaser a certificate of
the Company, signed by (x) the Chairman of the Board or the President and (y)
the principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Final Memorandum, any amendment or supplement to the Final Memorandum and
this Agreement and that:

 

18



--------------------------------------------------------------------------------

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date; and

 

(ii) since the date of the most recent financial statements included or
incorporated by reference in the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Final Memorandum, and to their knowledge there has been no
material adverse change in the condition (financial or otherwise), prospects,
earnings, business or properties of MCC and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Final Memorandum (exclusive of any
amendment or supplement thereto).

 

(d) At the Execution Time and at the Closing Date, the Company shall have
requested and caused Deloitte & Touche to furnish to the Representative letters,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance satisfactory to the Representative, confirming that they are
independent accountants within the meaning of the Exchange Act and the
applicable published rules and regulations thereunder and stating in effect
that:

 

(i) in their opinion the audited financial statements and financial statement
schedules included or incorporated by reference in the Final Memorandum and
reported on by them comply as to form with the applicable accounting
requirements of Regulation S-X;

 

(ii) on the basis of a reading of the latest unaudited financial statements made
available by the Company and its subsidiaries; their limited review in
accordance with the standards established under Statement on Auditing Standards
No. 100 of the unaudited interim financial information for the six-month period
ended June 30, 2004 and as at June 30, 2004; carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with respect to the comments set forth in such letter; a reading of the minutes
of the meetings of the stockholders, directors and the audit committee of the
Company and the Subsidiaries; and inquiries of certain officials of the Company
who have responsibility for financial and accounting matters of the Company and
its subsidiaries as to transactions and events subsequent to December 31, 2003,
nothing came to their attention which caused them to believe that:

 

19



--------------------------------------------------------------------------------

  (A) any unaudited financial statements included or incorporated by reference
in the Final Memorandum do not comply as to form with applicable accounting
requirements of Regulation S-X and with the published rules and regulations of
the Commission with respect to financial statements included or incorporated by
reference in quarterly reports on Form 10-Q under the Exchange Act; and said
unaudited financial statements are not in conformity with generally accepted
accounting principles applied on a basis substantially consistent with that of
the audited financial statements included or incorporated by reference in the
Final Memorandum; or

 

  (B) with respect to the period subsequent to June 30, 2004, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the long-term debt or capital lease obligations of the Company and
its subsidiaries or capital stock of the Company or decreases in working
capital, total assets or stockholders’ equity of the Company as compared with
the amounts shown on the June 30, 2004 consolidated balance sheet included or
incorporated by reference in the Final Memorandum, or for the period from July
1, 2004 to such specified date there were any decreases, as compared with the
corresponding period in the preceding year in total revenues, total income
(loss) from operations, net income (loss) from continuing operations or in per
share amounts of net income of the Company and its subsidiaries, except in all
instances for changes or decreases set forth in such letter, in which case the
letter shall be accompanied by an explanation by the Company as to the
significance thereof unless said explanation is not deemed necessary by the
Representative; or

 

  (C) the information included under the headings “Summary Historical and Pro
Forma Financial Information” and “Selected Financial Information and Unaudited
Pro Forma Combined Condensed Financial Statements” is not in conformity with the
disclosure requirements of Regulation S-K;

 

(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Final Memorandum or incorporated by reference in
the Final Memorandum agrees with the accounting records of the Company and its
subsidiaries, excluding any questions of legal interpretation.

 

20



--------------------------------------------------------------------------------

(iv) on the basis of a reading of the unaudited pro forma financial statements
(the “pro forma financial statements”) included or incorporated by reference in
the Final Memorandum; carrying out certain specified procedures; inquiries of
certain officials of the Company and MCC who have responsibility for financial
and accounting matters; and proving the arithmetic accuracy of the application
of the pro forma adjustments to the historical amounts in the pro forma
financial statements, nothing came to their attention which caused them to
believe that, the pro forma financial statements do not comply as to form with
the applicable accounting requirements of Rule 11-02 of Regulation S-X, that the
pro forma financial statements include assumptions that do not provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related pro forma adjustments
do not give appropriate effect to those assumptions or the pro forma adjustments
have not been properly applied to the historical amounts in the compilation of
such statements.

 

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this Section
6; or (ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), prospects, earnings, business
or properties of the Company and its subsidiaries taken as a whole, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Final Memorandum (exclusive of any amendment or
supplement thereto), the effect of which, in any case referred to in clause (i)
or (ii) above, is, in the sole judgment of the Representative, so material and
adverse as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Final Memorandum (exclusive of
any amendment or supplement thereto).

 

(f) The Securities shall have been designated as PORTAL-eligible securities in
accordance with the rules and regulations of the NASD and the Securities shall
be eligible for clearance and settlement through The Depository Trust Company.

 

(g) Prior to the Closing Date, the Company shall have furnished to the Initial
Purchaser such further information, certificates and documents as the
Representative may reasonably request.

 

(h) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

 

21



--------------------------------------------------------------------------------

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at Worldwide Plaza, 825 Eighth
Avenue, New York, New York 10019, on the Closing Date.

 

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Company will reimburse the Initial Purchasers severally
through Citigroup on demand for all expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

 

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Memorandum, the
Final Memorandum or in any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Memorandum, the Final Memorandum, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion therein. This indemnity agreement will
be in addition to any liability that the Company may otherwise have.

 

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each Initial Purchaser, but only with

 

22



--------------------------------------------------------------------------------

reference to written information relating to such Initial Purchaser furnished to
the Company by or on behalf of such Initial Purchaser through the Representative
specifically for inclusion in the Preliminary Memorandum, the Final Memorandum
or in any amendment or supplement thereto. This indemnity agreement will be in
addition to any liability that any Initial Purchaser may otherwise have. The
Company acknowledges that (i) the statements set forth in the last paragraph of
the cover page regarding delivery of the Securities and (ii), under the heading
“Plan of Distribution”, the [    ]th paragraph related to stabilization,
syndicate covering transactions and penalty bids in the Preliminary Memorandum
and the Final Memorandum constitute the only information furnished in writing by
or on behalf of the Initial Purchasers for inclusion in the Preliminary
Memorandum, the Final Memorandum or in any amendment or supplement thereto.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding. The Company
shall not liable under this Section 8 for a settlement of any claim or action
affected without its prior written consent, which shall not be unreasonably
withheld.

 

23



--------------------------------------------------------------------------------

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Company and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Initial Purchasers shall be deemed to be equal
to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Company on the one hand
or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation that does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls an Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of an Initial Purchaser shall have the same rights
to contribution as such Initial Purchaser, and each person who controls the
Company within the meaning of either the Act or the Exchange Act and each
officer and director of the Company shall have the same rights to contribution
as the Company, subject in each case to the applicable terms and conditions of
this paragraph (d).

 

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule 1 hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule 1 hereto,
the remaining

 

24



--------------------------------------------------------------------------------

Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representatives shall determine in order that the
required changes in the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.

 

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in the Company’s Common Shares shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange or the Nasdaq National Market shall have been
suspended or limited or minimum prices shall have been established on such
exchange or the Nasdaq National Market; (ii) a banking moratorium shall have
been declared either by U.S. federal or New York State authorities; or (iii)
there shall have occurred any outbreak or escalation of hostilities, declaration
by the United States of a national emergency or war or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Representative impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto).

 

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Company or any of the
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.

 

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to the Citigroup General Counsel (fax no.: (212) 816-7912) and
confirmed to Citigroup at 388 Greenwich Street, New York, New York 10013,
Attention: General Counsel; or, if sent to the Company, will be mailed,
delivered or telefaxed to (712) 277-7364 and confirmed to it at 600 Fourth
Street, PO Box 6000, Sioux City, IA 51102, attention of Mark A. Kalafut.

 

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(h) hereof, no other person will have any right
or obligation hereunder.

 

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

25



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

17. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Amended and Restated Credit Agreement” shall mean the Amended and Restated
Credit Agreement dated as of October 10, 2001 among Terra Capital, Inc., Terra
Nitrogen (U.K.) Limited and Terra Nitrogen, Limited Partnership, certain
guarantors, certain lenders, certain issuing banks and Citicorp USA, Inc., filed
as Exhibit 4.2 to the Company’s Form-8-K dated October 10, 2001, as amended.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

 

“Citigroup” shall mean Citigroup Global Markets Inc.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Indenture” shall mean the Indenture relating to the Securities, substantially
in the form attached as Exhibit 2 hereto with a trustee eligible pursuant to the
Trust Indenture Act to act as such, that is a national association or other
entity having corporate trust powers, that is organized and doing business under
the laws of the United States of America or any state thereof or the District of
Columbia and that has a combined capital and surplus of at least $100,000,000
(or if such person is a member of a bank holding company system, its bank
holding company shall have a combined capital and surplus of at least
$100,000,000) and is otherwise eligible. If such person publishes reports of
condition at least annually, then the combined capital and surplus of such
person shall be deemed to be its combined capital and surplus as set forth in
its most recent report of condition so published.

 

26



--------------------------------------------------------------------------------

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“MCC DIP Credit Agreement” shall mean the $182,500,000 debtor in possession Term
Loan, Revolving Credit, Guarantee and Security Agreement, dated as of July 1,
2004, (as amended, supplemented or modified from time to time) among MCC as
borrower, its subsidiaries named therein as guarantors, the lenders from time to
time party thereto and Citicorp North America, Inc.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“New Investors” shall mean each of Värde Investment Partners, L.P., Seneca
Capital LP, Seneca Capital International Ltd., Delta Onshore, LP, Delta
Institutional, LP, Delta Offshore, Ltd. Delta Pleiades, LP, and the Perry
Investors.

 

“New Investor Registration Rights Agreement” means the registration rights
agreement dated August 6, 2004 among the Company, Tauras Investments S.A. and
the New Investors.

 

“Perry Investors” shall mean each of Perry Partners L.P. and Perry Partners
International, Inc.

 

“PORTAL” shall mean the Private Offerings, Resales and Trading through Automated
Linkages system of the NASD.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

“Trustee” shall mean the trustee with respect to the Debentures under the
Indenture.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

Very truly yours, Terra Industries Inc. By:  

/s/ Francis G. Meyer

--------------------------------------------------------------------------------

Name:   Francis G. Meyer Title:   Sr. Vice President & CFO

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

Citigroup Global Markets Inc. By:  

/s/ John Tucker

--------------------------------------------------------------------------------

Name:   John Tucker Title:   Vice President

 

For themselves and the other several Initial Purchasers named in Schedule 1 to
the foregoing Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchasers

--------------------------------------------------------------------------------

  

Number

of Firm

Securities to be

Purchased

--------------------------------------------------------------------------------

Citigroup Global Markets Inc

   80,000

Lazard Frères & Co. LLC

   20,000

Total

   100,000     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX A

 

Terra Capital, Inc.

 

Beaumont Ammonia Inc.

 

Beaumont Holdings Corporation

 

BMC Holdings Inc.

 

Port Neal Corporation

 

Terra (UK) Holdings Inc.

 

Terra Capital Holdings, Inc.

 

Terra Industries Inc.

 

Terra International (Oklahoma) Inc.

 

Terra International Inc.

 

Terra Methanol Corporation

 

Terra Nitrogen Corporation

 

Terra Real Estate Corp.